Citation Nr: 1210515	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-25 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran has served in the Air Force Reserves since January 1983.  He served on active military duty from March 1983 to June 1983 and from March 27, 2007, to December 8, 2007.   

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, inter alia, denied service connection for the issue currently on appeal.

As support for his claim, the Veteran presented testimony during a Travel Board hearing in May 2010.  The transcript of the hearing is associated with the claims folder.  

The Board remanded this matter for additional medical inquiry in July 2010.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In May 2010, the Veteran testified at a hearing before a Veterans Law Judge.  In February 2012, the Veteran was advised that the Veterans Law Judge who presided at the May 2010 hearing was no longer employed at the Board and he was offered the opportunity to testify at another hearing.  In February 2012, the Veteran indicated that he desired a video conference hearing before the Board regarding his claim for service connection for hypertension.  

Accordingly, the case is REMANDED for the following action:

A video conference hearing before the Board should be scheduled for the Veteran.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


